Citation Nr: 1631594	
Decision Date: 08/09/16    Archive Date: 08/12/16

DOCKET NO.  14-17 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Gibson



INTRODUCTION

The Veteran served on active duty in the United States Marines from April 1973 to March 1976.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In this decision, the Board is reopening the claims of entitlement to service connection for hearing loss and tinnitus.  These issues require additional development and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In an unappealed November 2010 rating decision, the RO denied the Veteran's claims to service connect hearing loss and tinnitus.  The evidence associated with the claims folder since this decision relates to unestablished facts necessary to substantiate the Veteran's claim.


CONCLUSION OF LAW

The November 2010 rating decision denying service connection for hearing loss and tinnitus is final.  New and material evidence has been since been received and these claims are reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2014); 38 C.F.R. §§ 3.156(a), 20.1100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, VA rating decisions or Board decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1103 (2015). A finally disallowed claim may be reopened when new and material evidence with respect to that claim is received.  38 C.F.R. § 3.156.  "New" evidence is evidence not previously submitted to agency decisionmakers.  Evidence is "material" if it relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Veteran's claims to service connect hearing loss and tinnitus were last denied in a November 2010 rating decision, because the evidence did not show a relationship with service.  He did not appeal that decision, and it is now final.  Since then, he has submitted a medical opinion that supports a relationship with service.  This is new and material evidence, and raises the possibility of substantiating the claims.  The Board is reopening these claims, and remanding for additional development.


ORDER

The claims of entitlement to service connection for hearing loss and tinnitus are reopened.


REMAND

These claims require additional development.  The Veteran has obtained a private medical opinion, dated in January 2012, which opines that hearing loss and tinnitus are related to service.  However, that opinion does not provide any explanation for how the physician reached this conclusion; therefore, the opinion is inadequate.  The October 2010 VA examiner opined against a relationship, citing a well-known medical report that found there was no support for delayed-onset hearing loss.  That examiner also recommended that the Veteran be seen by an otolaryngologist (an ear, nose and throat doctor, or ENT), as opposed to an audiologist, noting the Veteran's unusual and significant pattern of hearing loss.  Another VA examination should be conducted that addresses the private medical opinion, the Veteran's unusual hearing loss, and the findings of a series of studies by Dr. Kujawa, who has found some support for delayed onset hearing loss.

The Veteran's DD-214 shows 11 months of foreign service.  His STRs show treatment at a medical clinic in Japan, but it is unclear whether he was in Vietnam or participated in any combat operations.  On remand, a search for additional personnel records should be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment he has received for his hearing loss and tinnitus and make arrangements to obtain all records not already associated with the claims file.

Advise him that the medical opinion he submitted in 2012 (from Dr. R.), which states that his hearing loss and tinnitus is related to service, does not contain explanation for how his doctor arrived at that conclusion.  Advise him that a positive medical opinion, with an explanation of how the examiner arrived at the conclusion, is still needed.

2.  Make arrangements to obtain a record of the Veteran's placements overseas while serving on active duty.  Make arrangements to obtain records of badges and medals received.  Determine whether the Veteran participated in combat operations.

3.  After receipt of records, schedule the Veteran for an examination with an otolaryngologist for an opinion on whether it is as likely as not (50 percent or greater probability) that hearing loss and tinnitus are related to service.

The examiner should note that the Veteran was a machine gunner while in service, and was exposed to traumatic noise.  In addition, the October 2010 VA examiner opined that hearing loss and tinnitus were less likely related to service, as his hearing was normal on separation.  The examiner cited the IOM study that did not find support for delayed-onset hearing loss.  However, a private medical opinion, dated in January 2012, opines that the Veteran's hearing loss and tinnitus are related to service.  

The examiner is asked to provide comment on the impact, if any, of the line of research conducted by Dr. Sharon G. Kujawa, including the following: 

a. "Acceleration of Age-Related Hearing loss by Early Noise Exposure: Evidence of a Misspent Youth" by S. Kujawa, M.D., and M. C. Liberman (2006). - J Neurosci. 2006 Feb 15; 26(7): 2115-2123. 

b. Kujawa SG, Liberman MC (2009) Adding insult to injury: cochlear nerve degeneration after "temporary" noise-induced hearing loss. J Neurosci. 2009 Nov 11;29(45):14077-85. 

c. Lin HW, Furman AC, Kujawa SG and Liberman MC (2011) Primary neural degeneration in the guinea pig cochlea after reversible noise-induced threshold shift. JARO 12:605-616.

d. Furman AC, Kujawa SG, Libermann MC (2013) Noise-induced cochlear neuropathy is selective for fibers with low spontaneous rates. J. Neurophysiol.110, 577-586.
	
	The Veteran alleges that he has a perforated eardrum as a 
result of service, which the examiner is also asked to comment on.  Please comment on the prior medical opinions and any opinion rendered is to be supported by an explanation.

4.  Following completion of the above directive, review the claims file to ensure compliance with this remand.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the examiner for corrective action.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claim on appeal. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


